Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-20 are pending.  Claims 1-20 are examined on the merits.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-20 is/are directed to a low irritation skincare cosmetic composition, comprising: an aloe barbadensis extract; a hypericum perforatum flower leaf stem extract; a butyrospermum parkii; a helianthus annuus seed oil; a cocos nucifera oil; a moisturizing agent; and water.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an aloe barbadensis extract, because there is no indication that extraction has caused the components of aloe barbadensi that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in aloe barbadensi.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?

Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as PEG-100 stearate or propyl glycol in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced in the cited references in the 103 rejections, PEG-100 stearate and propyl glycol are routinely used in the topical compositions such as cream or lotion. So, the answer to Step 2B is no. 
             Claims 5-8, 11-13, 17, and 18 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.
            

            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.
Applicant is suggested to recite either lotion or cream in the composition in order to overcome the 101 rejection, if it is supported by the specification.

	
	Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, and 9-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites “The low irritation skincare cosmetic composition of claim 2, further comprising tilia cordata flower extract, centaurea cyanus flower extract, chamomilla and a combination thereof.” The recitation is confusing, maybe Applicant meant to recite “or a combination thereof”, as if “tilia cordata flower extract, centaurea cyanus flower extract, chamomilla recutita flower extract” are all present, then “a combination thereof” is redundant. 
Claim 9 recites “further comprising …and cocos nucifera oil” (at lines 1-3). However, claim 1 already recites “cocos nucifera oil”, thus the recitation is confusing.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.

	
	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 1-8, 14-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakim (US 9867774 B1), and in view of Vromen (US 6416769 B1).
	            Hakim teaches a lotion for hydrating and moisturizing a human body arm, leg, hand or face, said lotion (thus a low irritation skincare cosmetic composition, thus contains water) % organic aloe vera juice (thus an aloe barbadensis extract), (b) about 4-8 wt. % organic coconut oil (thus a cocos nucifera oil), (c) about 3-5 wt. % Dead Sea salt, (d) about 1-3 wt. % potato starch, (e) about 4-6 wt. % shea butter (thus a butyrospermum parkii), (f) about 2-4 wt. % olive oil (thus olea europaea fruit oil, thus claim 4 is met; thus a moisturizing agent), (g) about 2-4 wt (thus claim 6 is met). % sunflower oil % sunflower oil (thus a helianthus annuus oil, most likely extracted from seed), (h) about 3-5 wt. % emulsified wax (thus a emulsifier, thus claim 17 is met), (i) about 1-3 wt. % rose hydrosol, (j) about 0.5-1.5 wt. % apple cider vinegar, and (k) about 1-3 wt. % pure essential oils (thus fragrance, thus claim 13 is met) and green tea extract (l) about 1.4-2.8 wt. % of a preservative and (m) about 0.1-0.3% xanthan gum (see claim 5)(thus an emulsifier, thus claim 16 is met). 
     Hakim does not teach the incorporation of hypericum perforatum flower leaf stem extract, anthemis nobilis flower extract, propylene glycol, tilia cordata flower extract, calendula officinalis flower extract, the claimed amount of Hamamelis Virginiana water, chamomilla recutita flower extract, the claimed amount of glycerin, the claimed amount of tocopherol, sodium hyaluronate, the claimed amount of stearic acid, rosmarinus officinalis water, and the claimed amount of the components in claim 18.
Vromen teaches a preferred moisturizing formulation (col 2, Example) and PAPAIN-CONTAINING LOTION compound weight % type of compound deionized water 80 solvent cetyl or myristyl alcohol 3 emulsifier paraffin liquid 2.8 skin conditioning agent, emollient stearic acid (thus claim 11 is met) 2.6 emulsifier papain carbomer 4.0 exfoliant carica papaya extract 2 biological additive polysorbate-60 1.4 emulsifier propylene glycol (thus claim 7 is met) 4.0 humectant, solvent, skin conditioning agent sorbitan stearate 0.4 emulsifier tilia cordata (thus tilia cordata extract, thus claim 3 is met) (argentea) 0.6 biological additive extract echinacea calendula officinalis extr. (thus claim 2 is met) 0.6 biological additive hydrocotyl (centella 0.6 biological additive asiatica) extract hypericum perforatum extr. 0.4 biological additive methyl/ethyl/propyl/butyl 0.3 preservative parabens in phenoxyethanol octhilinone (methylchloro- 0.1 preservative isothiazolinone and methyl- isothiazoline) FD & C Red No. 3 & colorant Yellow No. 5 mangifera indica 0.2 fragrance (see col 5, Example 3 bridging col 6) (thus claim 13 is met). Vromen teaches the compositions may also include one or more biological additives, such as Hypericum perforatum extract (thus claim 1 is met), Aloe barbedensis extract, Chamomile (thus the claimed anthemis nobilis flower extract, thus claim 2 is met), Rosemarinus Officinalis (thus claim 14 is met), Hamamelis Virginiana (thus claim 6 is met), Tilia Argentea Cordata (thus claim 3 is met), etc. (col 2, last paragraph bridging col 3). Vromen teaches these formulations may additionally comprise one or more emulsifiers, humectants (e.g., glycerin or glycerol, sorbitol, and the other known polyols), skin conditioning agents (e.g., propylene glycol, sweet almond oil (thus the claimed prunus amygdalus dulcis oil, claim 9 is met), apricot kernel oil), surfactants (e.g. ceteth-20), colorants such as staining dyes and pigments (e.g, calcium, barium and aluminum lakes, iron oxides, titanium dioxide and mica), antioxidants (i.e., ascorbic acid, tocopherols (thus claims 8 and 20 are met) etc. (col 2, lines 35-47). Vromen teaches the composition of claim 1, further comprising a biological additive selected from the group consisting of mimosa tenuiflora extract, gingko biloba extract, tea tree oil, green tea, Matricaria chamomila (chamomile) extract, Hypericum perforatum extract, and Aloe barbedensis extract (see claim 5). Vromen teaches the ability of papain to act as an exfoliant allows enhancement of penetration of any desired medicinal agent moisturizers (col 2, lines 25-29).
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate hypericum perforatum extract, anthemis nobilis extract, propylene glycol, tilia cordata extract, calendula officinalis extract, Hamamelis Virginiana extract, chamomilla recutita extract, prunus amygdalus dulcis oil, glycerin, tocopherol, stearic acid, propylene glycol, rosmarinus officinalis extract from Vromen into the composition of Hakim since Vromen teaches moisturizing formulation and teaches that the compositions may also include those biological additives. Since both of the references teach moisturizing formulations, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together. 
Regarding the claimed plant parts, choosing from a finite number of predictable solutions (flowers, roots, leaves, etc.) would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasps. If this leads to the anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. In addition, it is well known in the art that flower is the plant part that is used for anthemis nobilis extract, tilia cordata extract, calendula officinalis extract, and chamomilla recutita extract, and the whole herb of hypericum perforatum is for medical uses. Regarding Hamamelis Virginiana water and rosmarinus officinalis water, water is the most commonly used solvent in terms of extracting plant materials. Regarding the claimed amount of glycerin, tocopherol, stearic acid, and the components in claim 18, determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakim, and Vromen as applied to claims 1-8, 14-18, and 20 above, and further in view of Chen (CN 103520039 A) and Dilallo et al (US 2008/0107679 A1).
The teachings of Hakim and Vromen are set forth above and applied as before.
The teachings of Hakim and Vromen do not specifically teach the incorporation of camellia japonica seed oil; PEG-100 stearte, theobroma cacao extract, and sodium hyaluronate into the composition.
Chen teaches the invention discloses a tea oil moisturizing cream which is prepared from the following raw materials in parts by weight: 3-7 parts of Camellia japonica seed oil, 2-6 parts of polyoxyethylene dehydrated sorbitol laurate, 10-20 parts of avocado oil, 0.1-0.5 part of D-alanine, 8-12 parts of humectant and 50-60 parts of water. The product is natural and mild, almost has no stimulation, can be used for moisturizing the skin for a long time, has favorable water replenishing and moisturizing effects on dry skin, sensitive skin and the like, and can improve the elasticity of the skin (see Abstract). Chen teaches Camellia (CAMELLIA JAPONICA) seed oil has the functions of moisturizing, after bathing, it can enhance skin elasticity and prevent the elderly from itching in winter (page 3, middle of the page). Chen teaches moisturizing cream is a liquid cosmetic cream (thus a lotion), emollient effect and a good humidity control, making a muscle skin moisture retention (page 3, 1st paragraph).
lotion, preferably for the lips. The ingredients included in the composition are listed in Table 20: TABLE-US-00019 TABLE 20 1 Water (Aqua) Deionized Water 51.1 1 Glycerin Glycerin 99% 8.50 1 Disodium EDTA Dissolvine Na2 (Akzo) 0.10 1 Methylparaben Methylparaben 0.25 1 PEG-75 Pluracol E4000 0.40 Pastille (BASF) 1 PEG-40 Stearate Lipopeg-39S (Lipo) 0.40 2 Cetearyl Alcohol (and) Polysorbate 60 Procol P (Protameen) 4.50 (and) PEG-150 Distearate (and) Steareth-20 2 Tridecyl Stearate (and) Polysorbate 60 Lipovol MOS-70 (Lipo) 4.15 (and) PEG-150 Distearate (and) Steareth-20 2 Glyceryl Stearate, PEG-100 Stearate (thus claim 19 is met) Lipomulse-165 (Lipo) 2.50 2 Polyethylene Performalene 400 0.40 Polyethylene (New Phase) 2 Ethylhexyl Palmitate Ceraphyl 368 ISP 0.85 2 Dimethicone Dow Corning (Dow Corning) 0.10 200/200 cts 2 Sorbitan Stearate Protachem SMS (Protameen) 0.35 2 Propylparaben Proplyparaben 0.10 3 Ethyhexyl Palmitate, Tribehenin, Maxi-Lip (Croda/Sederma) 3.00 Soribtan Isostearate, Palmitoyl Oligopeptide 4 Aluminum Starch Octenysuccinate Skin Flo (Midwest Grain) 3.00 5 Water Water 1.00 5 Phenoxyethanol Phenoxyethanol 1.00 5 Water (and) Phospholipid (and) *Brookosome 1.00 Tocopheryl Acetate (and) Retinyl ACEB5 (Arch) Palmitate (and) Ascorbyl Palmitate 5 Benzalkonium Choloride Benzalkonium Choloride 0.05 6 Water, Hydrolyzed Wheat Protein, Aldenine (Centerchem) 0.02 Hydrolyzed Soy Protein, Xanthan Gum, Tripeptide-1, Phenoxyethanol, Methyparaben, Propylparaben, Butylparaben, Ethylparaben 6 Dimethylmethoxy Chromanol Lipochroman 6 (Centerchem) 0.01 6 Camellia Sinesis Leaf Extract White Tea (Barnet) 0.02 6 Butylene Glycol, Water, Camellia Actyphyte of Japanese Green Tea 0.02 Oleifera Leaf Extract BG 50 (Active Organics) 6 Acetyl Hexapeptide-3 Argireline (Centerchem) 10.00 6 Water, Butylene Glycol APT-GC (Centerchem) 2.00 Glycosaminoglycans Ahnfeltia Concinna Extract 6 Water, Sodium, moisturize, exfoliate and minimize wrinkling of the skin [0005]. Dilallo et al teach other ingredients which may be combined with hexapeptide, or with hexapeptide and at least one ingredient selected from the group comprising cacao seed butter (thus the claimed theobroma cacao extract in claim 12), etc. [0010].
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Camellia japonica seed oil from Chen into the composition of Hakim since Chen teaches Camellia (CAMELLIA JAPONICA) seed oil has the functions of moisturizing, and it can enhance skin elasticity. Therefore, one of the ordinary skill in the art would have been motivated to incorporate Camellia japonica seed oil from Chen into the composition of Hakim to enhance the moisturizing effect of the lotion in Hakim.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate PEG-100 stearte, theobroma cacao extract, and sodium hyaluronate from Dilallo et al into the composition of Hakim since Dilallo et al teach a lotion with moisturizing effect comprising those components. Therefore, one of the ordinary skill in the art would have been motivated to incorporate PEG-100 stearte, theobroma cacao extract, and sodium hyaluronate from Dilallo et al into the composition of Hakim to enhance the moisturizing effect of the lotion in Hakim.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious over the references, especially in the absence of evidence to the contrary.  

          Applicant is suggested to recite the exact composition in Table 3 in order to overcome the 103 rejections.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/